Citation Nr: 0602516	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for peripheral neuropathy, right lower 
extremity associated with diabetes mellitus. 

2.  Entitlement to an increased initial rating in excess of 
10 percent disabling for peripheral neuropathy, left lower 
extremity associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for peripheral 
neuropathy of both legs and assigned an initial evaluation of 
10 percent for each leg.  The Board remanded these issues in 
March 2005 for further development.

As discussed in the Board remand, the veteran's claim for 
entitlement to service connection for a right thumb disorder 
was rendered moot by a December 2003 DRO decision that 
granted service connection for a right thumb disorder and he 
is noted to have withdrawn his appealed claims for increased 
rating for hypertension and PTSD in his October 2003 
substantive appeal.  These issues are therefore no longer 
before the Board.


FINDING OF FACT

The veteran's subjective complaints of numbness and 
discomfort of the lower extremities, are supported by 
objective findings of reflexes at + 1 1/2 bilaterally;  
however, there is no clinical evidence of atrophy or 
fasciculations, and sensory testing was normal, except for 
slightly hyperpathic feet to pin prick over the dorsum.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in 
excess of 10 percent for peripheral neuropathy, right lower 
extremity associated with diabetes mellitus under Diagnostic 
Code 8520 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2005).

2.  The criteria for an increased initial evaluation in 
excess of 10 percent for peripheral neuropathy, left lower 
extremity associated with diabetes mellitus under Diagnostic 
Code 8520 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a March 2005 remand, the Board instructed the RO to 
furnish the veteran with proper VCAA notification.  Following 
the Board remand, the RO issued to a VCAA letter dated in 
April 2005.  VA fully notified the veteran of what is 
required to substantiate his claim in the VCAA letter.  
Together, the VCAA letter, September 2003 statement of the 
case (SOC), and the September 2005 supplemental statement of 
the case (SSOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, VA treatment records, VA examination 
reports dated in February 2003 and September 2005, private 
medical records, as well as written statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations

In a March 2003 rating decision, the RO granted service 
connection for peripheral neuropathy, right lower extremity 
associated with diabetes mellitus (right lower extremity) and 
for peripheral neuropathy, left lower extremity associated 
with diabetes mellitus (left lower extremity), and assigned a 
10 percent evaluation for each extremity, effective November 
5, 2001.  The veteran appealed the decision, claiming that a 
higher initial evaluation was warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2005). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Both lower extremity disabilities were assigned 10 percent 
evaluations under  Diagnostic Code 8520.  Under Diagnostic 
Code 8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2005).

Review of the pertinent medical evidence supports the 
veteran's subjective complaints of numbness, tingling, and 
general discomfort in his lower extremities, including feet.  
The February 2003 examination report indicated abnormal 
sensation from the ankles down.  The Board also notes that VA 
clinical evaluation dated in August 2003 showed normal 
neurologic findings on examination. The September 2005 
examination noted that reflexes were + 1 1/2 bilaterally.  
However, the September 2005 examination noted normal sensory 
testing to touch, pinprick, and vibratory senses throughout, 
although the veteran exhibited some hyperpathic sensation to 
pin in his feet.  

Nevertheless, a higher initial evaluation is not warranted as 
both VA examination reports revealed motor examination 
strength as 5 out of 5 (5 being the highest) with no clinical 
findings of atrophy or fasciculations.  In short, without 
more objective clinical findings showing moderate 
symptomatology on clinical evaluation, a higher evaluation 
for either extremity is not warranted under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.

As for other diagnostic codes, there is no clinical evidence 
demonstrating loss of motion to the lower extremities to 
warrant a separate evaluation under 38 C.F.R. § 4.71(a).  
Range of motion testing in a VA evaluation dated in August 
2003 was found normal and no loss of motion was noted in 
either VA examination report.  

While the Board sympathizes with the veteran with regard to 
his complaints bilateral lower extremity disability, the 
preponderance of the evidence is against increased 
evaluations at this time.  Thus, the claims are denied.  
Gilbert, supra.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's bilateral 
lower extremity problems currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2005).




ORDER

Entitlement to an increased initial rating in excess of 10 
percent disabling for peripheral neuropathy, right lower 
extremity associated with diabetes mellitus is denied. 

Entitlement to an increased initial rating in excess of 10 
percent disabling for peripheral neuropathy, left lower 
extremity associated with diabetes mellitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


